Title: From James Madison to John Armstrong, 25 August 1805
From: Madison, James
To: Armstrong, John


          
            Sir,
            Department of State August 25th. 1805
          
          It is represented by the parties interested in the ship New Jersey and cargo, for which indemnity is claimed under the late Convention with France, that a disallowance of the claim is likely to proceed from an idea that Insurers do not in such cases take the place of the Insured.
          
          As the Convention has provided for its own exposition and execution, it has been thought best that these should be left, as much as possible to their own course; and an interposition of any kind in the present instance would be the rather declined, as it cannot be guided by communications from yourself relative to the nature of the difficulties which have arisen. Yet as the interest which the parties have at Stake renders them particularly anxious and urgent on the occasion; and as it cannot be injurious, and may be agreeable to yourself, to know the sentiments of the President on the question whether the title of the Insurers accrues to the insured, if that naked question be indeed the source of the difficulties, I am authorized to suggest for your information, that he considers the general principle, on which the questions turns, as supporting the claims of the American underwriters to the benefit of the Convention, where they have paid the loss of the original owners, citizens of the United States. I have the honor to be &c
          
            James Madison
          
        